Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-20 are objected to because of the following informalities. Appropriate correction is required.
Claim 10. There are antecedent basis issues with “the highest line-end density.” The first instance of this in the “compare” clause states “the highest line-end density.” The second instance of this in the “determining” clause states “a highest line-end density.” The articles should be reversed for proper antecedent basis.

Claim 14. The limitation “the electroplated metal” lacks antecedent basis.

Claim 15. The limitation “the highest line-end densities” lacks antecedent basis.

Claims 11-13 and 16-20. These claims are objected to for being dependent upon objected claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kondo, U.S. Patent App. Pub. No. 2015/0284871 A1 in view of Mayer et al., U.S. Patent App. Pub. No. 2012/0138471 A1 [hereinafter Mayer], Sun et al., U.S. Patent App. Pub. No. 2005/0274621 A1 [hereinafter Sun], and alternatively Cheng et al., U.S. Patent App. Pub. No. 2004/0115932 A1 [hereinafter Cheng].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Kondo
An electrochemical plating (ECP) system, comprising 
an ECP cell comprising a plating solution for an ECP process (electroplating a substrate such as a semiconductor and its trenches and using an anode in a plating bath; Kondo [0022]-[0023]);
a monitoring device configured to in situ measure a plating current flowing through the plating solution between an anode and a substrate to be plated as the ECP process continues (at least one test electrode inserted into plating solution to measure current in situ; Kondo [0020], [0028], [0030], [0035], [0037]); …  

II. Control System – Mayer
Kondo is silent on a plating solution supply system in fluid communication with the ECP cell and configured to supply the plating solution to the ECP cell; a control system operably coupled to the ECP cell, the monitoring device and the plating solution supply system.
However, Kondo must accomplish its control somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mayer teaches a system comprising an additive source that feeds an inlet distribution manifold 256 which in turn feeds an fluidic conduit 255 which would feed additive to the electroplating cell. Mayer [0126], fig. 2B. Mayer further teaches the system comprises a controller 270 which is coupled the apparatus and is configured to control the addition of additive and can receive feedback signals from sensors, which a person having ordinary skill in the art would have understood to mean that the controller is also coupled to the solution supply systems or would have connected them so that the controller could effectively control the additive supply. Mayer [0130]-[0132], fig. 2B. The controller comprises one or more memory devices and one or more processors to execute the instructions. Mayer [0195], fig. 2B.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior 
III. Critical Plating Current - Sun and alternatively Cheng
Kondo is silent on the control system configured to: compare the plating current with a critical plating current, wherein the critical plating current is determined using a layout data of an integrated circuit to be manufactured on the substrate; and … below the critical plating current.
	A. Sun
Sun teaches that a critical current density is one where plating “equal to or above this value will form a thin continuous copper film … and current densities below this value will not form a thin continuous film… .” Sun [0033]. Sun describes that plating below the critical current density will also result in voids. Sun [0014]-[0017], [0032]-[0035]. Thus, Sun teaches plating at or above the critical current density. Id. A person having ordinary skill in the art would have converted the critical current density to a critical plating current by multiplying the critical current density by the surface area in order to be compatible with Kondo’s current control. 
The claimed “critical current density” is a product-by-process, which is made by the process “determined using a layout data of an integrated circuit to be manufactured on the substrate.” See MPEP § 2173.05(p)(I).
The Applicant’s specification defines the critical plating current as the current “below which voids start to occur in metal lines having the highest line-end density for a specific metallization layer.” App. Spec. [0018].

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s control system to compare the measured plating current to the critical plating current using Sun’s critical current density in order to avoid voids.
	B. Alternatively Chung
Alternatively, Cheng teaches “determined using a layout data of an integrated circuit to be manufactured on the substrate.”
Cheng teaches that areas with sparse and dense lines plate nonuniformly. Cheng [0022]. This is due to the current density in the dense areas being too low and the current density in the sparse areas being too high. Id. Cheng teaches using a layout and dividing the areas into unit areas with dense areas and sparse areas. Cheng [0026], figs. 2-4.
A person having ordinary skill in the art would have realized from Cheng’s teachings that since dense unit areas would result in lower current densities, these sparse unit areas would be the ones most vulnerable to falling below the critical current density as taught by Sun. Thus a person having ordinary skill in the art would have been motivated to determine which of these unit areas are most vulnerable. In order to do so, a person having ordinary skill would have 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s control system to compare the measured plating current to the critical plating current using Cheng’s unit areas and Sun’s critical current density in order to avoid voids as taught by Sun.

Claim 2. The ECP system of claim 1, wherein the monitoring device comprises a probe adapted to be partially immersed in the plating solution (rejected for similar reasons stated in the claim 1 rejection).

Claim 3. The ECP system of claim 1, wherein the plating solution comprises a metal salt and organic additives, wherein the control system is configured to adjust an amount of at least one of the organic additives in the plating solution (rejected for similar reasons stated in the claim 1 rejection).

Claims 4-8. Kondo is silent on (claim 4) the ECP system of claim 1, further comprising one or more spin rinse dry cells and one or more substrate bevel cleaning cells, (claim 5) the ECP system of claim 1, further comprising a factory interface comprising a plurality of substrate 
However, Sun teaches a SlimCell copper plating system 500 comprising spin rinse dry cells and bevel clean cells which a person having ordinary skill in the art would have recognized would clean and dry semiconductors. Sun [0052]-[0055], fig. 5. The copper plating system further comprises a plurality of substrate loading stations containing cassettes 534. Id. The copper plating system further comprises an anneal chamber 535 along with a robot 540 to move substrates between a heating plate 537 and cooling plate 536. Id. Sun teaches annealing a substrate reduces a critical current density during plating and improves adhesion. Sun [0014]-[0017], [0039]-[0049], fig. 5.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Sun’s copper plating system in order to clean and dry semiconductors, load semiconductors, and anneal semiconductors which reduces a critical current density and/or improve adhesion.

Claim 9. The ECP system of claim 1, wherein the critical plating current is determined by: receiving the layout data of the integrated circuit; calculating line-end densities of a plurality of conductive lines in a plurality of unit grids in the substrate based on the layout data; identifying a subset of conductive lines having a highest line-end density in a unit grid area of the plurality 
Alternatively, the following was taught using Cheng as explained in the claim 1 rejection, with the linear model still being directed towards a process to an already taught product: “wherein the critical plating current is determined by: receiving the layout data of the integrated circuit; calculating line-end densities of a plurality of conductive lines in a plurality of unit grids in the substrate based on the layout data; identifying a subset of conductive lines having a highest line-end density in a unit grid area of the plurality of unit grids; and determining the critical plating current below which voids are formed in the subset of conductive lines having the highest line-end density among the plurality of conductive lines.” 

Claims 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondo in view of Mayer, Sun, alternatively Cheng, and Nian et al., U.S. Patent App. Pub. No. 2016/0372421 A1 [hereinafter Nian].
Claim 10. This claim is rejected by the following references.
I. Prior Rejections
The following is rejected for similar reasons stated in the claims 1 and 9 rejections:

… monitoring device[] being coupled to a corresponding ECP cell … and configured to in situ measure a plating current flowing through the plating solution between the anode and the substrate in the corresponding ECP cell;
a plating solution supply system in fluid communication with the … ECP cell[] and configured to supply the plating solution to … the … ECP cell[];
and a control system operably coupled to the … ECP cell[], the … monitoring device[] and the plating solution supply system, the control system configured to: compare the plating current with a critical plating current below which voids start to occur in conductive lines having the highest line-end density of a metallization layer formed over the substrate, 
wherein the critical plating current is determined by: receiving a layout data of an integrated circuit to be manufactured on the substrate; identifying the conductive lines having a highest line-end density in the metallization layer; and determining the critical plating current using a linear model that correlates critical plating currents with corresponding line-end densities; and
 adjust a composition of the plating solution in response to the plating current being below the critical plating current.
II. Plurality of ECP cells - Nian
Kondo is silent on a plurality of ECP cells with monitoring devices.
Id. This middle carbon-rich capper layer 312 serves to prevent hump and pit defects from occurring. Nian [0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Nian’s at least two different tanks along with its associated equipment such as cells and monitoring devices in order to plate a first copper layer and a carbon-rich copper layer to prevent hump and pit defects.
III. Substrate Holder - Mayer
Kondo is silent on a substrate holder configured to hold a substrate.
However, something must hold up the substrate. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mayer teaches a wafer holder 220 to hold up a semiconductor wafer. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Mayer’s wafer holder to hold up a semiconductor wafer.

Claim 11. The ECP system of claim 10, wherein each of the plurality of monitoring devices is a current meter (rejected for similar reasons stated in the claim 1 rejection).

Claim 12. The ECP system of claim 11, wherein each of the plurality of monitoring devices comprises a probe configured to be in contact with the plating solution during the ECP process to in situ measure the plating current (rejected for similar reasons stated in the claim 1 rejection), wherein the probe comprises a metal to be electrochemically plated on the substrate (copper plates on test electrode). Kondo [0028].

Claim 13. The ECP system of claim 10, wherein the plating solution comprises a metal salt and organic additives, wherein the control system is configured to adjust an amount of at least one of the organic additives in the plating solution (rejected for similar reasons stated in the claim 1 rejection).

Claim 14. The ECP system of claim 13, wherein the amount of the at least one of the organic additives in the plating solution is adjusted such that an atomic ratio of carbon and metal in the electroplated metal is greater than 1% (having a carbon rich layer at least 1.5 times greater than normal would eventually overlap with a range greater than 1%). See claim 10 rejection.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondo in view of Mayer, Sun, alternatively Cheng, and Nian as applied to claim 13 above, and further in view of Furuya et al., U.S. Patent App. Pub. No. 2007/0190341 A1 [hereinafter Furuya].
Claim 14. This serves as an alternative rejection to the previous claim 14 rejection.

Furuya teaches that the carbon concentration is a variable that achieves the recognized result of affecting the stress induced void resistance, hence making it a result-effective variable. See Furuya [0012], [0015].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Claims 15-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondo in view of Mayer, Sun, alternatively Cheng, and Lou et al., Electroplating, Encyclopedia of Chem. Proc. (2006) [hereinafter Lou].
Claim 15. This claim is rejected by the following references.
I. Previous Rejections
The following are rejected for similar reasons stated in the claims 1 and 9 rejections:
An electrochemical plating (ECP) system, comprising a plating solution;
… a substrate for an ECP process within the plating solution;
an anode;
…

a control system, the control system comprising: a memory;
and a processor, the processor configured to: compare the plating current with a critical plating current, wherein the critical plating current corresponds a current below which voids are formed in a subset of conductive lines having the highest line-end densities for a metallization layer over the substrate; and
 increase an amount of at least one organic additive in the plating solution in response to the plating current being below the critical plating current.
II. Substrate Holder - Mayer
Kondo is silent on a substrate holder for holding a substrate.
However, something must hold up the substrate. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mayer teaches a wafer holder 220 to hold up a semiconductor wafer. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Mayer’s wafer holder to hold up a semiconductor wafer.
III. Power Supply - Lou
Kondo is silent on a power supply configured to provide an electrical current to the plating solution to thereby deposit a conductive material on the substrate.
However, Kondo must drive current somehow. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Lou’s power supply to drive electrons.

Claim 16. the ECP system of claim 15, wherein the power supply is coupled to the anode and the substrate holder (rejected for similar reasons stated in the claim 15 rejection).

Claim 17. The ECP system of claim 15, wherein the monitoring device is configured to provide the plating current to the processor in real time (feedback signals would be real time, alternatively it would have been obvious to make feedback signals real time in order to get a more effective control). Mayer [0013], [0023], [0126], [0131]-[0132], fig. 2B.

Claim 18. The ECP system of claim 15, further comprising a plating solution supply system for supplying the plating solution (rejected for similar reasons stated in the claim 1 rejection).

Claim 20. The ECP system of claim 15, wherein the subset of the conductive lines having the highest line-end densities for the metallization layer is calculated using a layout data of an integrated circuit to be manufactured on the substrate, and wherein the critical plating current is determined by using a linear model that correlates critical plating currents with .  

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondo in view of Mayer, Sun, and alternatively Cheng, and Lou as applied to claim 15 above, and further in view of Furuya.
Claim 19. Kondo is silent on the ECP system of claim 15, wherein the at least one organic additive comprises polyethylene glycol, polypropylene oxide, bis(sodium sulfopropyl)-disulfide, 3-mercapto-1- propane sulfonic acid sodium salt, N-dimethyl-dithiocarbamyl propylsulfonic acid sodium salt, 3-S-isothiuronium propyl sulfonate, an polyacrylic acid, polyamine, polyacrylamide, a phenazine azo-dye, an alkoxylated amine surfactant, a polypyridine derivative, or combinations thereof.
However, Furuya teaches polyethylene glycol helps prevent voids. Furuya [0011], [0045].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s system with Furuya’s polyethylene glycol to help prevent voids.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794